EXHIBIT 21 NATIONAL HOLDINGS CORPORATION September 30, 2012 Percentage of Voting State of Securities Subsidiary Name Incorporation Owned National Securities Corporation Washington 100% National Asset Management, Inc. Washington 100% National Insurance Corporation Washington 100% National Securities Futures Corporation Washington 100% vFinance, Inc. Delaware 100% Critical Advisors, LLC Virginia Critical Investors, LLC Virginia vFinance Investments Holdings, Inc. Florida vFinance Executive Services, Inc. Florida vFinance Holdings, Inc. Florida vFinance Investments, Inc. Florida EquityStation, Inc. Florida Osage National Florida 100% owned by vFinance, Inc. 100% owned by vFinance Investment Holdings, Inc. 24.9% owned by minority interest 60.0% owned by unconsolidated affiliate
